Cook, J.,
delivered the opinion of the court.
The present ease was begun in the circuit court of Monroe county by appellee against appellant, demanding judgment for damages, actual and exemplary, for personal injuries inflicted upon him by the agent of appellant -while engaged about his master’s business. A judgment was rendered upon the verdict of the jury awarding plaintiff one thousand dollars, from which judgment this appeal was prosecuted.
The testimony of plaintiff’s witnesses amply warranted the finding of the jury, and if the- jury adopted plaintiff’s version of the facts — and they must have done so — defendant is to be congratulated upon the moderation of the jury. It was shown by this evidence that plaintiff was at the place of business of the express company upon a legitimate errand. He was talking with one of the em-' ployees of the company about an express package he was expecting to arrive for another party, whose written authority to receipt for same be produced. At an earlier hour in the day he had inquired for this package, and, being told that it had not arrived, he left the office, and, turning, he again made inquiries for the package, and was told that the agent had already informed him that the package was not there, but, if he did not choose to take the agent’s word, he could examine the book him*488self. While engaged in the examination of the book, the agent in charge of the office, evidently resenting his per-" sistence, intervened, and, because plaintiff told him that he need not get up on his shoulder about it, the agent secured a bludgeon made of the end of the handle of a cant hook, and proceeded to belabor plaintiff over the head with it. Being unable to handle the situation alone, the agent called on his son for help, and together they gave plaintiff a severe trouncing, inflicting serious and lasting injuries. The defendant’s witnesses told a different story; but, as it was purely a conflict in the evidence for the jury’s unraveling, it is unnecessary to set out their version here.
Counsel representing the express company in the court below and here have assigned several errors, but only one will be noticed. Plaintiff introduced in evidence, over the objection of defendant, a certified copy of the returns of the property of the express company, as made by the company to the railroad commission. The secretary of the commission certified to this document, but it is said that it does not appear that the secretary was the custodian of the records. Be that as it may, the document could have worked no harm to defendant. It was probably offered to prove the wealth of defendant, but in, .fact, proves quite the contrary. It tended to show that this corporation, rather than being wealthy, was comparatively speaking, almost a pauper.

Affirmed.